DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to applicant’s filing dated 01/24/2022.
Claims 10-15 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Bachrach et al., US 20180095459 A1 and Liu et al., US 20160070265 A1.
Bachrach discloses a low-light environment obstacle avoidance- enabled UAV, comprising: 
a plurality of fisheye cameras displaced from each other horizontally, each camera comprising a wide-angle compound lens (See at least ¶38 and 48); 
See at least ¶38); 
a UAV rotation mechanism operable to alter a yaw orientation of the plurality of near-infrared laser projection line scanners (See at least ¶55); and 
a microprocessor in communication with the plurality of fisheye cameras, the plurality of near-infrared laser projection line scanners, and the UAV rotation mechanism (See at least ¶41).

Liu discloses (i) operate the UAV rotation mechanism to alter a first yaw orientation of the plurality of near-infrared laser projection line scanners at a first point in time to a second yaw orientation of the plurality of near-infrared laser projection line scanners at a second point in time (See at least ¶68).
None of the prior art of record references either taken together or in combination with prior art of record disclose: 
(Claim 10) “(ii) process images captured by the plurality of fisheye cameras to: (a) triangulate, at the first point in time and based on first identified locations of first vertical line light pattern projections from the near-infrared laser projection line scanners a first plurality of point locations in a 3-D space comprising the environment surrounding the UAV, andPage 2 of 10 RR03-011-03 RCE 09-24-21.docApplication Serial No.: 16/045,795 Attorney Docket No.: RR03-011-03(Applicant Docket No. RR-QRS CPA1)(b) triangulate, at the second point in time and based on second identified locations of second vertical line light pattern projections from the near-infrared laser projection line scanners a second plurality of point locations in the 3-D space comprising the environment surrounding the UAV, thereby defining a point cloud, and (iii) conduct, based on the point cloud, an obstacle avoidance navigation of the UAV.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662